[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1130

                      SAMSON OMOSEFUNMI,

                    Plaintiff, Appellant,

                              v.

       IMMIGRATION AND NATURALIZATION SERVICE, ET AL.,

                   Respondents, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




     Samson Omosefunmi on brief pro se.
     Donald K. Stern, United States Attorney, and Rayford A.
Farquhar, Assistant U.S. Attorney, on brief for appellees.




                       August 1, 2000
          Per Curiam.   After a thorough review of the record

and of the appellant’s submissions, we affirm the judgment

below, largely for the reasons set out by the district court

in its memorandum dated September 17, 1999.

          We   only   add   that   to   the   extent    any   of   the

individual defendants were not absolutely immune from suit

for money damages, they clearly were protected from suit for

money damages under the doctrine of qualified immunity.

Omosefunmi has failed to show that his eligibility for

relief from deportation pursuant to section 212(c) of the

Immigration and Naturalization Act, see 8 U.S.C. § 1182(c),

was “clearly established” at the time in question.                 When

Omosefunmi was rearrested in 1996, section 440(d) of the

Anti-Terrorism and Effective Death Penalty Act (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996) was in

its infancy, and nowhere in its text is there a specific

indication of whether or not section 440(d) was to apply

retroactively.    Over two years passed before an appellate

court (this court) first ruled that section 440(d) did not

apply to already pending waiver applications.          See Goncalves

v. Reno, 144 F.3d 110 (1st Cir. 1998), cert. denied, 526 U.S.
1004 (1999).     By the time the issue was resolved in the

circuits, the BIA had remanded Omosefunmi’s case and held
that he was indeed eligible for consideration of section

212(c) relief.

          The claim against the INS itself is barred by the

doctrine of sovereign immunity, see Gonsalves v. I.R.S., 975
F.2d 13, 15 (1st Cir. 1992); and the claims for injunctive

and   declaratory   relief   were   properly   dismissed   since

Omosefunmi had not exhausted the normal review procedures

available within the Immigration and Naturalization Service.

See Reiter v. Cooper, 507 U.S. 258, 269 (1993).

          Affirmed.   1st Cir. Loc. R. 27(c).




                              -3-